Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 1 of 54




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.:

  LEE REBALKO and
  RUTH EVANS REBALKO,

                        Plaintiffs,

  vs.

  THE CITY OF CORAL SPRINGS,
  a domestic municipal corporation,
  ROBERT COUPE, individually, and
  in his official capacity as a police officer
  of the City of Coral Springs, JESSE PEREZ,
  individually, and in his official capacity as a
  police officer of the City of Coral Springs,
  FLORIDA LEAGUE OF CITIES, INC.,
  a domestic corporation and JOHN DOES I-X,

                    Defendants.
  ____________________________________________/

                                           COMPLAINT

         Plaintiffs, Lee Rebalko and Ruth Evans Rebalko (collectively the “Plaintiffs” or “Mr.

  Rebalko” individually or “Mrs. Rebalko” individually) by and through undersigned counsel, sue

  Defendants, the City of Coral Springs (the “City”), Robert Coupe (“Coupe”), Jesse Perez

  (“Perez”), Florida League of Cities, Inc. (the “FLC”), and John Does I-X, as follows:

         1.      At all material times, Plaintiffs have been and are citizens of the United States of

  America and residents of Broward County, Florida. At all material times, Mr. Rebalko has been

  (and is) disabled as defined by the Americans With Disabilities Act (“ADA”) and the




                                                    1
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 2 of 54




  Rehabilitation Act and Mrs. Rebalko has been (and is) a known associated person as defined by

  the ADA and the Rehabilitation Act. Plaintiffs are both sui juris.

         2.      At all material times, the City has been (and is) a domestic municipal corporation

  organized under the laws of the State of Florida who has acted as a local government providing

  public services including its own municipal police department (the City of Coral Springs Police

  Department, “CCCSPD”) with authority to act and provide local services, including police

  protection and law enforcement services within its municipal boundaries. At all material times,

  the City has been a “person” under Title 42, United States Code, Section 1983 and has been a

  “public entity” under the ADA, Title 42, United States Code, Section 12131. At all material times,

  the City, has employed persons, who, while acting within the course and scope of their employment

  and while acting under color of law and / or while individually acting, have participated in or

  otherwise influenced the deprivation of Plaintiffs’ civil rights as guaranteed under the Constitution

  of the United States of America and Amendments thereto, Plaintiffs’ civil rights and protections

  as afforded under federal law and Plaintiffs’ common law and/or statutory protections under the

  laws of the State of Florida.

         3.      At all material times, Coupe and Perez were acting as municipal police officers of

  the City. Pursuant to Title 42, United States Code, Section 1983, Coupe and Perez were, at all

  material times, a “person” acting in the capacity of an agent, servant, and / or employee of the City

  under the City’s direction and / or control. At all material times, Coupe and Perez participated in

  or otherwise influenced the deprivation of Plaintiffs’ federal and state protected rights while acting

  within the course and scope of their agency, service, or employment for City and / or while acting

  individually, but under color of law, as defined by Title 42, United States Code, Section 1983. At

  all material times, Coupe and Perez are known to be domiciled in Florida. Although their exact



                                                    2
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 3 of 54




  place of residence is unknown to Plaintiffs, both Coupe and Perez have provided as their residence

  the Broward address of the CCSPD.

          4.      John Does I—X are joined in this action as unknown persons and / or supervisors

  of Coupe and Perez who participated in the review and approval of these police officers’ actions

  and / or reports, as well as such other wrongful acts (including collusive acts) that are hereinafter

  alleged. John Does I-X is also used to designate those City policymaking level personnel who

  either directly and / or indirectly urged the prosecution of criminal charges against Mr. Rebalko

  after the Office of the State Attorney (“SAO”) declined to prosecute charges against Mr. Rebalko.

          5.      At all material times, the FLC was an insurer / claims representative of the City (at

  the very least). FLC is a domestic corporation with its principal place of business / headquarters

  in Tallahassee, Florida, Leon County. The FLC actively conducts business in Broward County,

  Florida and had a hand in (perhaps the most direct hand in) the violations of Section 627.4137 of

  the Florida Statutes, as hereinafter described, all of which occurred in Broward County, Florida.

          6.      This action sounds in the Constitution of the United States of America, the laws of

  the United States of America, and Florida law, relating to incidents that started with the unlawful

  arrest of Mr. Rebalko, on March, 4, 2015, with related claims accruing through June 30, 2017.

  Plaintiffs seek monetary recovery (e.g., compensatory damages, punitive damages, attorney’s fees,

  expert expense, costs) as well as injunctive relief under the ADA. This suit also includes various

  state claims seeking various forms of cognizable relief and such further relief as the Court deems

  equitable, just, and / or proper under the circumstances.

          7.      Individual claims are also asserted against municipal police officers Coupe and

  Perez for their unconstitutional and / or unlawful conduct and departures from the law during the

  course of their pre-arrest, arrest, and post-arrest activities that indirectly and / or directly involved



                                                     3
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 4 of 54




  one or more of the Plaintiffs. Neither municipal officer can claim qualified immunity, as at no

  material time, although they acted under color of law, could either municipal officer have

  performed a lawful duty (such as issuing an order or making a criminal arrest) because both officers

  were acting outside their municipal jurisdictional boundaries and neither municipal officer took

  any action to gain extra-jurisdictional authority. Accordingly, their only status at the time was

  merely that of private citizens who were upon Plaintiffs’ shared private property without invitation.

  Plaintiffs further contend that neither officer can claim qualified immunity as their conduct, as

  more fully alleged herein, was mired in bad faith, with malicious and discriminatory purposes that

  demonstrated a willful and wanton disregard of Plaintiffs’ human rights, safety, and property.

  Plaintiffs further contend that the facts set forth below demonstrate that Coupe’s attempted orders

  clearly exceeded his discretionary authority by demanding of Mr. Rebalko that he engage in

  conduct that would have been both unlawful (e.g., ordering a person to run a red light) and

  extremely dangerous (akin to ordering a person to jump off the roof of a high-rise building).

         8.      More specifically, this action arises, in part, under Title 42, United States Code,

  Sections 1983 and 1988, based on, for examples, the City’s, Coupe’s, and / or Perez’s deprivation

  of Mr. Rebalko’s federally protected rights under the First, Fourth, and Fourteenth Amendments

  to the United States Constitution. Plaintiffs also assert the City’s Section 1983 liability upon the

  basis that Mr. Rebalko would not have been deprived of his federally protected rights but for the

  City’s (inadequate) training / education and / or supervisory policies, customs, usages, and / or

  practices relating to its administrative arms (e.g., CCSPD) and / or personnel (e.g., Coupe and

  Perez). Plaintiffs seek further relief under Title 42, United States Code, Sections 1983 and 1988,

  based on Plaintiffs’ information and belief that the City, with full knowledge of the unlawfulness

  of Mr. Rebalko’s arrest, had a municipal policymaking level representative exert pressure (either



                                                   4
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 5 of 54




  directly or indirectly through the approved actions of subordinates) upon the SAO to reverse their

  decision not to criminally charge Mr. Rebalko. This action was taken by the City in retaliation to

  an ongoing dispute involving a private road that is partially owned by Mr. Rebalko and as a

  malicious act of self-protection to ward off and defend against Mr. Rebalko’s impending civil

  claim stemming from the false arrest. This policymaking level action resulted in the instigation of

  a twenty-seven month nonjusticiable prosecution against Mr. Rebalko. The City’s self-serving

  and malicious advocacy was further misguided through the use of material fact misrepresentations

  and purposeful distortion of applicable legal principles while persuading the SAO to file charges

  after the SAO had opted not to file charges against Mr. Rebalko.

          9.      This action also arises, in part, out of Defendants’ (other than FLC) deprivation of

  (and / or failure to preserve) Plaintiffs’ rights or protections under the ADA, Title 42, United States

  Code, Section 12101, et seq. (namely Sections 12131 – 12134) in conjunction with the

  Rehabilitation Act, Title 29, United States Code, Section 701, et seq. (namely Section 794) based

  upon their knowing failure to accommodate as well as their demonstrated and verbally expressed

  contempt for the disabled, notwithstanding that said Defendants’ sole governmental existence is

  for the purpose of furthering the benefit and safety of the public. Mr. Rebalko claims standing

  under the ADA as a disabled person and Mrs. Rebalko claims standing under the ADA as a known

  associated person.

          10.     This action also arises, in part, out of Coupe’s, and Perez’s unconstitutional seizure

  / false arrest / false imprisonment / battery / infliction of Mr. Rebalko, as well as their malicious

  and fraudulent post-arrest cover-up scheme (as more fully alleged below) at the expense of

  committing perjury, sending an innocent person to jail, perverting the criminal justice system and

  exposing the City to significant civil liability.



                                                      5
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 6 of 54




          11.     This action additionally arises from the City’s, Coupe’s and Perez’s bad faith

  complicity to maliciously give credence to an otherwise hapless prosecution mired in retaliatory

  motive and for the pecuniary gain of staving off a potential civil action.

          12.     This action also arises, in part, out of the FLC’s and the City’s violation of Section

  627.4137 of the Florida Statutes, by failing / refusing to comply with the disclosure requirements

  of this law.

          13.     Pursuant to Title 28, United States Code, Section 1331 and / or Title 28, United

  States Code, Section 1343, this Court possesses original federal question jurisdiction as to the

  causes of action arising out of the Constitution or the laws of the United States of America. As to

  the aspects of this action that do not arise under the Constitution or laws of the United States of

  America (i.e., Plaintiffs’ state law claims), this Court has pendent jurisdiction over same pursuant

  to Title 28, United States Code, Section 1367.

          14.     Venue is proper in the Southern District of Florida pursuant to Title 28, United

  States Code, Section 1391(b), since, for examples: (a) Several of the Defendants (all of whom are

  Floridians) are domiciled or maintain their principal place of business in this jurisdiction, (b) a

  substantial part of the events or omissions giving rise to the subject causes of action occurred in

  this jurisdiction, and, for what it is worth, (c) Plaintiffs reside in this jurisdiction.

          15.     All conditions precedent to the institution of this action (e.g., Section 768.28(6) of

  the Florida Statutes) have occurred, been performed, been waived, or were futile.1




  1
    As to the notice letter prescribed by Section 768.28(6) of the Florida Statutes, such was supplied
  to the City on March 23, 2015. The March 23, 2015, letter indicated the following as “liable
  parties:” Coupe, Perez, the City, CCSPD, and “various additional Coral Springs police personnel
  whose identities are unknown at this time.”

                                                       6
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 7 of 54




                                         CASE OVERVIEW

         16.     This case concerns two out-of-jurisdiction City veteran municipal police officers

  (Coupe and Perez) who, while acting under color of law, attempted to make what amounted to a

  conceptually flawed misdemeanor citizen’s arrest of the Mr. Rebalko, an elderly disabled local

  attorney. The arrest precipitated from an order issued by Coupe to Mr. Rebalko, requiring a course

  of action that was not only far beyond Mr. Rebalko’s physical capability to perform but also

  intrinsically dangerous and unlawful. That is, the order was flawed for factual reasons (e.g.,

  beyond the officer’s lawful discretion to give, too inherently dangerous to perform, and violative

  of Chapter 316 of the Florida Statutes, if performed) and legal reasons (e.g., Coupe was out-of-

  jurisdiction at the time and accordingly unable to issue any lawful orders). When Mr. Rebalko

  attempted to do nothing more than point out to Coupe his personal safety concerns and physical

  difficulties preventing compliance, Coupe arrested him for obstruction. Coupe then took Mr.

  Rebalko into custody where he unnecessarily languished in two different jail facilities over a

  course of two days because Coupe slow-walked the arrest report through the system. It is

  submitted that Coupe’s only reason for causing this protracted incarceration was for the same

  reason as the arrest, Coupe’s demonstrated dislike for those of the legal profession. That is, while

  giving testimony in the criminal proceedings following the arrest, Coupe ultimately abandoned his

  officially cited reason for the arrest (obstruction), admitting that he (unconstitutionally) arrested

  Mr. Rebalko for the sole (malicious) purpose of silencing a lawyer. In all likelihood, realizing the

  dubious arrest facts, Coupe and his fellow officer (Perez) colluded to draft a series of fanciful

  reports for the purpose of disguising the true unlawful nature of the arrest, including deceitfully

  placing the arrest at a fictitious location within their municipal boundary in an effort to obfuscate

  the highly problematic jurisdictional issue.



                                                   7
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 8 of 54




         17.     Based upon their review of the arrest documents, in tandem with independently

  secured facts, the SAO declined to file charges citing as reasons the doubtful nature of key facts

  reported by Coupe and Perez and the officers’ out-of-jurisdiction status at the real place of arrest

  – the SAO’s reasoning constituted a rather clear rejection of the officers’ factual accounts.

         18.     Following this initial arrest disposition, Mr. Rebalko provided the City with a claim

  notice, seeking redress for the false arrest along with other documents concerning an ongoing

  dialogue between Mr. Rebalko and the City involving conflicts that had arisen over the City’s

  ongoing perceived transgressions while using Mr. Rebalko’s neighborhood’s private road.

  Although Mr. Rebalko’s claim notice was personal, his contacts with the City regarding the private

  road issue was in his capacity as legal counsel and president of a neighborhood association that

  manages the private road. Upon receipt of Mr. Rebalko’s liability claim notice and related civil

  road dispute materials, the City retaliated by engaging policymaking level personnel to place

  sufficient pressure upon the SAO to file criminal charges against Mr. Rebalko.          Based upon

  information and belief, Mr. Rebalko contends that the City’s advocacy included material

  misrepresentations and deliberate legal distortions. The City pursued this misguided course with

  full knowledge of the elementary threshold legal issues that rendered the arrest unlawful.

  Following a twenty-seven-month prosecution and the expenditure of thousands of dollars in costs

  and legal fees, the case was eventually dismissed for essentially the same threshold reasons that

  supported the SAO’s decision not to file charges in the first place.

         19.     Mrs. Rebalko is joined in this action as an associated person with standing under

  the asserted ADA claim. She also has standing for having experienced her own extreme emotional

  and mental distress as the target of Coupe’s outrageous verbal assault upon her because she “dared”

  engage Coupe in a plea for her husband to be released under a notice to appear rather than sending



                                                   8
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 9 of 54




  him to jail. Unless Coupe’s personality structure is uniformly problematic, it appears his animosity

  for attorneys probably extends to attorney spouses too.

         20.     While Mr. Rebalko was still at the arrest scene, both Coupe and Perez were fully

  informed of Mr. Rebalko’s various disabilities that precluded him from following Coupe’s

  (unlawful) order without Coupe’s willing traffic assistance.            Coupe responded to the

  accommodation need presented by challenging Mr. Rebalko’s disability while Perez would later

  shrug off his accommodation responsibilities toward the disabled by postulating that disabled

  people simply should not drive.

         21.     Federal claims are hereby brought under the First, Fourth, and Fourteenth

  Amendments to the Constitution of the United States of America, Title 42, United States Code,

  Section 1983, Title II of the ADA, and Title 29, United States Code, Section 701, et seq. This suit

  also includes appropriate pendent state claims.

               FACTUAL ALLEGATIONS IN SUPPORT OF PLAINIFFS’ CLAIMS

  Facts Describing Coupe’s and Perez’s Unlawful, Abusive, Arbitrary and Malicious Misconduct
  Leading Up to Plaintiff’s Arrest and Facts Involving Coupe’s and Perez’s Unlawful, Abusive,
  Arbitrary and Malicious Misconduct Concerning Mr. Rebalko’s Arrest and Post-Arrest
  Activities

         22.     This civil action arises from law enforcement conduct committed on March 4, 2015,

  under color of law. All activities took place upon private property partially owned by Plaintiffs

  and others. Since 2006, this property has been situated wholly within the City of Parkland, Florida.

  By 2015, Coupe had been a several year senior level veteran of detective rank with CCSPD. Perez

  had also been detective rank and employed by CCSPD for a protracted period of time.

  Accordingly, by this date it would be reasonable to factually conclude that both Coupe and Perez

  were thoroughly familiar with such routine and perfunctory aspects of their duties such as the

  geographic boundaries of the City they regularly patrolled and worked in.


                                                    9
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 10 of 54




         23.        At all material times, both Coupe and Perez were acting under color of law and

  within the ostensible course and scope of their employment when they initiated and engaged in a

  warrantless and out-of-jurisdiction drug search while wholly within the City of Parkland, Florida.

  At said time and place, neither Coupe nor Perez made any attempts to gain extra-jurisdictional

  legal authority to act as bona fide police officers.        Further, Plaintiffs’ work product and

  investigative efforts reflect that this warrantless and out-of-jurisdiction search precipitated from

  an act of racial profiling that occurred earlier in the day combined with the officers’ harboring a

  personal dislike of the targeted suspect.         Other than the significant inconvenience and

  consternation endemic to arbitrary / capricious governmental harassment of this nature,

  predictably, this arbitrary / capricious police action netted neither contraband nor a criminal arrest

  of the suspect.

         24.        Based upon the circumstances, both experienced municipal officers knew or should

  have known they had no legal authority or legal basis to initiate and engage in law enforcement

  activities at this geographic location. In short, both municipal officers were acting under color of

  law, but otherwise attempting to assert legal authority at a place where they had none, motivated

  by an unreasonable, improper, and discriminatory purpose mixed with feelings of personal animus

  toward the suspect.

         25.        While engaged in this unlawful conduct and unproductive use of public resources,

  Coupe and Perez parked (and then left unattended) their large unmarked SUV police vehicle within

  a City of Parkland intersection, although the practice of leaving an unattended police vehicle within

  an intersection for any period of time is clearly prohibited by their department’s internal rules and

  regulations. The practice also violates statewide traffic laws. More specifically, they left their

  vehicle at the intersection of Godfrey Road (a narrow private way) and Wiles Road (a major county



                                                   10
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 11 of 54




  highway). At that location a standard stop sign controls Godfrey Road traffic, affording the right

  of way to vehicles on Wiles Road where the applicable speed limit was 45 mph. At the time of

  the incident, rush hour traffic was well under way so traffic in and around the subject intersection

  was quite busy.

         26.     While their unmarked police SUV was parked in this intersection, Mr. Rebalko,

  driving a compact low-profile vehicle, approached the intersection from the North, via Godfrey

  Road. Upon arrival at the intersection, Mr. Rebalko immediately noted the large SUV parked in

  the intersection, as well as the congested and stacked up traffic caused by the SUV’s partial cutoff

  of access about the intersection. After stopping near the stop sign, Mr. Rebalko attempted to leave

  his neighborhood by turning out onto Wiles Road, but because of the visual obstruction caused by

  the high-profiled SUV vehicle, he was unable to see over it (due to its height), see through it (due

  to it being equipped with dark reflective glass), and was unable to see around due to its location

  within the intersection. Although Coupe stood nearby and observed Mr. Rebalko’s difficulty with

  turning onto Wiles Road, he inexplicably made no effort to assist while shouting out directives to

  Mr. Rebalko to turn out onto Wiles Road in callous disregard of the safety of Mr. Rebalko and all

  other motorists that could have collided with Mr. Rebalko had he blindly pulled into traffic. Mr.

  Rebalko initially sought to comply with Coupe’s order to turn, but after multiple attempts he found

  himself unable to safely progress beyond the stop sign. This led to a brief non-confrontational

  exchange between Mr. Rebalko and Coupe, with Mr. Rebalko requesting help and Coupe ignoring

  his repeated pleas. That is, instead of helping, Coupe repeated his demand that Mr. Rebalko

  (blindly) turn onto Wiles Road and into the heavy rush hour traffic, but without offering any traffic

  assistance to allow Mr. Rebalko to successfully negotiate the extremely difficult, if not impossible,

  traffic maneuver demanded of him.



                                                   11
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 12 of 54




         27.     Eventually, a car approached Mr. Rebalko’s vehicle from the rear, boxing him in,

  thus preventing Mr. Rebalko from moving forward or backward. Realizing he had no ability to

  drive anywhere and that circumstances rendered it unsafe for him to remain a stationary sitting

  duck, he exited his car and approached Coupe thinking this would provide him with a better

  opportunity to converse with Coupe and reach a reasonable solution. Mr. Rebalko sought to start

  the conversation by making two quick points. First, to clearly speak to the physical difficulties

  and practicalities precluding his ability to proceed. Second, to express his legitimate imputed legal

  liability concerns with the SUV being left in the intersection by establishing his relevance to this

  concern as a road owner, president of the governing road association, and legal counsel for the

  road association. Mr. Rebalko began by introducing himself, indicating his physical limitations

  and explaining his connection to the road, however, as soon as Mr. Rebalko got out the word

  “attorney,” Coupe immediately cut him off by mockingly repeating the word “attorney” while

  ordering him to place his hands behind his back. Mr. Rebalko promptly complied. He was then

  handcuffed, placed under arrest, admonished for not leaving the neighborhood while he still had

  the chance, and then shoved to the ground for no reason … not to mention in the vein of

  unnecessary physical force exerted by Coupe, Coupe also later remarked to Mrs. Rebalko that he

  was poised or tempted to employ a taser on Mr. Rebalko, compounding Mrs. Rebalko’s distress

  (among other things). Mr. Rebalko could not help but note the immediate abruptness of Coupe’s

  hostile attitude immediately upon hearing the word “attorney,” as well as his accentuated mocking

  tone while articulating the word. Notwithstanding Mr. Rebalko’s fully cooperative behavior, for

  no apparent reason Coupe shoved Mr. Rebalko to the ground after he was handcuffed.

         28.     While under arrest but still at the scene, Mr. Rebalko again sought to open an

  explanatory dialogue with Coupe by being forthcoming about his disability and concomitant



                                                   12
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 13 of 54




  impaired driving skills due to cervical / range of motion limitations caused by cancer-related

  radiation treatments to his neck, to which Coupe antagonistically replied by refuting his disability

  status. At this time, Mr. Rebalko clearly informed Coupe and Perez that the parties were in a City

  of Parkland neighborhood rather than a Coral Springs neighborhood.

          29.      Even without Mr. Rebalko’s express advisement, given the significant number of

  cumulative years of job experience shared by Coupe and Perez, it is reasonable to conclude that

  both municipal officers knew or reasonably should have known they were engaged in law

  enforcement activities beyond their own City limits. Knowing this, they would have also known

  they had no legal authority where they were, as well as the fact that they did not take (and were

  not going to bother to take) those steps needed to confer lawful authority upon their color of law

  police activities, such as drug searches or issuing orders or making arrests without first securing a

  lawful jurisdictional predicate.

          30.      A few minutes after Mr. Rebalko’s arrest and while he was still on the scene, Mrs.

  Rebalko arrived and approached Coupe in a polite and non-confrontational manner, inquiring

  about her husband being detained. In a loud and boisterous voice, Coupe exclaimed “He is going

  to jail!”     This prompted Mrs. Rebalko to ask “Why?”, to which Coupe proclaimed “For

  endangering my life,” although shortly thereafter he admitted to Mrs. Rebalko that her husband

  had not been aggressive toward him in any way. This prompted Mrs. Rebalko to inquire of (and

  then literally beg for) Coupe to release her husband under a notice to appear, citing his disabling

  health problems, medication needs, and her husband’s lengthy and significant community ties.

  This notwithstanding, Coupe remained adamant that Mr. Rebalko was going to jail. In his

  interactions with Mrs. Rebalko, Coupe presented himself in an inappropriately unreasonable,

  harsh, swaggering, gloating, disrespectful, and bullying manner, in obvious awareness of and



                                                   13
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 14 of 54




  abuse of the power relationship he enjoyed over her … and, again, there was Coupe’s remark to

  Mrs. Rebalko that he was poised or tempted to employ a taser on Mr. Rebalko. This calculated

  display quickly reduced Mrs. Rebalko to a state of overwhelming mental and emotional distress.

         31.     Perez participated in parking and leaving the unattended department SUV in the

  intersection and he took the lead role in the unlawful drug search that began the domino effect

  culminating in Mr. Rebalko’s arrest. Perez also witnessed all facts and circumstances surrounding

  Coupe’s arrest of Mr. Rebalko, as well as his acts of verbal misconduct at the scene. Perez was

  also privy to the disability disclosures made by both Mr. and Mrs. Rebalko. Notwithstanding this

  privity, Perez made no effort to intervene and put a stop to Coupe’s outrageous behavior.

  Accordingly, it is fair to say that Perez acted as an enabler of and accessory to Coupe’s plainly

  unreasonable, abusive, and ultimately unconstitutional and unlawful conduct.

  The Post-Arrest Malicious, Capricious, Arbitrary, Bad Faith, Collusive and Conspiratorial Acts
  of all Named and Unnamed Defendants

         32.     Coupe’s misguided cover-up / bootstrap scheme to somehow give legitimacy to an

  arrest that was unlawful and void ab initio was immediate. First, he dispensed with his original

  “suspect” (who at this point had been elevated to the status of a civilian witness as to the place and

  circumstances of Mr. Rebalko’s arrest) by aborting his initial “criminal search” and cutting the

  suspect loose without any further ado.    Nowhere is this person’s actual identity ever revealed in

  the lengthy reports authored by the officers.

         33.     Coupe next embarked upon the nefarious project of drafting a series of false

  narrative / cover-up arrest documents that centered around affording the indicia of legal

  jurisdiction to a clearly unlawful arrest. Coupe later admitted to his pecuniary fear that, given Mr.

  Rebalko’s attorney status, he was surely going to be sued for a bad arrest … unless, of course, he

  could convince the SAO that the arrest was legally proper. It is cogent to note here that Coupe


                                                   14
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 15 of 54




  later admitted that Mr. Rebalko never once verbally threatened to sue him, rendering his probable

  guilt driven paranoia entirely self-inflicted.

          34.     It is also worthy of mention that when Coupe began writing his lengthy and

  circuitous police report / probable cause false affidavit narrative, and for hours thereafter, Mr.

  Rebalko was being held in a jail facility located in the same building as Coupe, with the two being

  separated from each other by feet. This proximity afforded Coupe ample time for the calm of

  reflective hindsight to override any momentary lapses of judgment allowing him to reach a sober

  decision to release Mr. Rebalko from jail in mitigation of the consequences of his earlier bad

  decisions.    But because Coupe’s actions were grounded in malicious, intentional, and

  discriminatory animus toward the legal profession, reversing course was not within the realm of

  possibility. To the contrary, Coupe spent the evening meticulously putting together a series of

  rambling false narrative cover-up narratives in hopes that the arrest facts would turn out to be

  nothing more than a he said / she said dispute. In furtherance of this hope, he intentionally

  misrepresented the situs of the arrest, by haplessly placing the arrest at a nonexistent address in

  the City of Coral Springs rather than where it actually occurred in the City of Parkland. By this

  deceit, Coupe hoped to eliminate the highly problematic jurisdictional issue that he knew

  torpedoed the legality of Mr. Rebalko’s arrest. In the end, Coupe’s narratives included a host of

  fabricated details and an incredulous chain of events knowing that these reports would be relied

  upon by prosecuting authorities in determining the propriety, vel non, of filing charges.

  Meanwhile, Perez filed his own report dovetailing Coupe’s reports. Plaintiffs further allege that

  the final documents submitted by the CCSPD to the SAO involved acts of collusion between

  Coupe and Perez, their direct supervisor(s) and potentially others, herein designated as John Does

  I—X.



                                                   15
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 16 of 54




         35.     After several hours of languishing in the City jail facility, Mr. Rebalko was next

  transferred to the distant Broward County main jail facility in Fort Lauderdale where he languished

  until the afternoon of the following day, as Coupe intentionally protracted Mr. Rebalko’s

  incarceration by slow-walking his paperwork knowing that his paperwork was necessary to allow

  Mr. Rebalko a ministerial scheduled bond release. Meanwhile, Mrs. Rebalko, worried sick and

  unable to sleep, maintained a 24/7 vigil repeatedly calling the jail facility and bail bondsmen in

  hopes of being there to comfort her husband upon his release, dispense medications without further

  delay, and provide him with an immediate ride home. Meanwhile, Mr. Rebalko, by now in need

  of his medications, was rendered completely disoriented and traumatized by the intentional mental

  and emotional distress that one would expect a law-abiding citizen to experience in a jail

  environment. This was the exact goal and result that Coupe intended. In common police

  vernacular, it is referred to as one beating the charges but not beating the ride.

         36.     Following his release from jail, Mr. Rebalko retained counsel to handle the

  impending criminal charges. This led to a series of phone calls and correspondence between his

  criminal counsel and the SAO’s filing department to allow for a thoughtful review of all significant

  issues at hand dispositive of reaching a fair decision on whether charges should be filed. After all

  was said and done, the SAO ultimately opined that Coupe’s written account was simply too

  factually dubious to file charges on and that he otherwise lacked legal authority because the arrest

  occurred outside his City. Accordingly, the SAO declined to file charges and wrote a file memo

  explaining this decision.

         37.     Upon being advised of the SAO’s decision declining to file charges, Mr. Rebalko

  delivered a standard statutory claim letter to the City along with other correspondence in his

  capacity as attorney and president of the road association charged with legal responsibility for the



                                                    16
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 17 of 54




  road’s management. Immediately thereafter, the City retaliated by putting pressure upon the SAO

  to file charges against Mr. Rebalko. This was done in backdrop of the ongoing road use dispute

  and for the self-serving purpose of staving off the immediate civil repercussions presented by the

  SAO’s no file decision, thus allowing the can to be kicked down the road with the further hope

  that the minor charge would predictably end with an alternative resolution plea deal, thus absolving

  the Defendants of legal liability attendant to the bad arrest.

         38.     Due to the criminal court judge’s Brady concerns over the filing decision anomaly,

  defense counsel in that case obtained a court ruling permitting his review of the entire SAO file,

  including their fact and legal work product notes. Attendant thereto, defense counsel reviewed the

  SAO file entry explaining their decision not to file charges and a later memo in explanation of

  their decision not to oppose a defense motion designed to gain dismissal of the case. Conspicuous

  by its absence is any mention of the circumstances and reason(s) to justify their earlier about face

  resulting in formal charges being filed against Mr. Rebalko.

         39.     Ultimately, Mr. Rebalko was charged under a single count information charging

  him with the misdemeanor of failing to obey Coupe’s demand to turn onto Wiles Road. A twenty-

  seven-month criminal prosecution ensued.           Following defense counsel’s investigative and

  criminal defense efforts consisting of robust discovery, the filing of various motions, and a series

  of hearings and court appearances, an order was entered by the court dismissing the criminal charge

  as defense counsel’s motion to dismiss was not traversed by the SAO. Following the dismissal,

  Mr. Rebalko served the City with a second statutory notice, which included an additional claim

  for malicious prosecution.




                                                    17
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 18 of 54




                        ALLEGATIONS RELEVANT TO ALL COUNTS

         40.     On the date of arrest (March 4, 2015), Mr. Rebalko was 62-years-old and Mrs.

  Rebalko was almost 60-years-old.

         41.     Plaintiffs were residents of Country Acres, a neighborhood wholly situated within

  the City of Parkland, Florida. They began their residency in Country Acres in 1992.

         42.     Mr. Rebalko is (and has been) a member of the Florida Bar since 1979.

         43.     For the past several years, Mr. Rebalko has been afflicted with major health issues

  involving his treatment for metastasized head and neck cancer that included systemic

  chemotherapies and focused radiation therapy to both his head and neck regions. Among other

  degenerative physical and mental morbidities, the radiation caused plenary fibrosis throughout the

  soft tissue area of his cervical region. Mr. Rebalko is afflicted with significant cervical rotation

  limitations and range of motion impairment, which greatly restrict his ability to stretch his neck

  and head forward and from side-to-side. Mr. Rebalko’s treatment modalities have resulted in a

  significant depreciation of his cognitive skills and also a hearing defect (tinnitus). In addition to

  his cancer-related morbidities, Mr. Rebalko suffers from a history of an L4/L5 disc herniation and

  L5/S1 disc herniation requiring him to be guarded in his movements regarding his back.

         44.     Mr. Rebalko’s loss of cognitive skills are compounded by the side effects of his

  medications, all of which work to slow down his reaction time and the rate at which his brain is

  able to mentally processes information. These cognitive skill deficits proved debilitating to the

  point of requiring his retirement from the active practice of law.

         45.     These physical and mental impairments require Mr. Rebalko to exercise extreme

  caution while driving, which he does. Indeed, the State of Florida has acknowledged Mr.

  Rebalko’s cautious driving habits by issuing him a driver’s license marked “Safe Driver.”



                                                   18
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 19 of 54




         46.     The aforementioned impairments mean that Mr. Rebalko is a qualified individual

  with a disability under the ADA.

         47.     On March 4, 2015, Mr. Rebalko was trying to leave his City of Parkland

  neighborhood, but was prevented from doing so by Coupe’s agency vehicle (a 2015 full-size Ford

  Explorer SUV) that was obstructing an intersection that constitutes the sole means of access to and

  from his neighborhood. This is where Godfrey Road (Mr. Rebalko’s private road) intersects with

  Wiles Road (a 45mph major multilane county highway). For even the most causal of reasonable

  minded observers, the location of Coupe’s vehicle in the intersection presented a clear and present

  safety hazard to any motorist attempting to get through the intersection.

         48.     From his car, Mr. Rebalko advised Coupe of his inability to sufficiently see around

  his SUV vehicle to allow him to safely pass through the intersection, but Coupe’s only action was

  to order him to venture out into the intersection on an unassisted basis. Under the circumstances,

  Coupe’s idea was both ridiculous and reckless. This conflict of ideas (Mr. Rebalko being

  reasonable and sane with Coupe’s being unreasonable and life-threatening) quickly led to an

  impasse. After being hemmed in by the increasing line of cars, Mr. Rebalko no longer felt safe in

  his vehicle, being aware that his small car was completely dwarfed and in the overshadow of

  Coupe’s SUV and therefore in danger of being struck head-on by a car attempting to turn into the

  neighborhood around Coupe’s car. For this reason, Mr. Rebalko exited his car and approached

  Coupe with the hopes of the two reaching an amicable and reasonable solution to the problem.

         49.     Upon approaching Coupe, Mr. Rebalko reiterated his safety concerns and

  professional duties in management of the private road.        The conversation began with Mr.

  Rebalko’s quick mention of his role as president and attorney for the controlling road association.

  As soon as the word “attorney” left his lips, Coupe contemptuously repeated the word “attorney,”



                                                  19
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 20 of 54




  ordering him to put his hands behind his back and further saying “I’m not going to hear it anymore,

  you are under arrest.”2 At the point of arrest, Coupe estimates his entire interaction with Mr.

  Rebalko lasted a matter of seconds. Coupe never instructed Mr. Rebalko to stay in his vehicle or

  to go back to his vehicle.

          50.      Mr. Rebalko promptly and fully complied with being handcuffed and all other arrest

  procedures which render inexplicable Coupe’s act of using excessive force in shoving Mr. Rebalko

  to the ground.

          51.      At the time of arrest, Mr. Rebalko fully informed Coupe of his cancer-related

  disabilities and, in particularly, his highly relevant cervical rotation limitations.        Coupe

  dismissively responded to this disability disclosure by capriciously refuting Mr. Rebalko’s

  disability status.

          52.      Mr. Rebalko was still handcuffed and at the arrest scene when Mrs. Rebalko

  arrived. Upon seeing his restraint, Mrs. Rebalko inquired of Coupe as to why her husband was in

  handcuffs and if he would be released. Coupe said that Mr. Rebalko was under arrest and then

  exclaimed: “He’s going to jail”! It was then that Mrs. Rebalko spoke to Coupe and Perez over her

  worries focusing upon her husband’s impaired health, disability status, and health concerns should

  his medication protocol be suddenly interrupted.

          53.      Mrs. Rebalko, now in a state of panic and despair, was so distraught that she had a

  neighbor drive her to the CCSPD station to check on her husband and in hopes of attempting to

  gain his release without further ado. Here she reiterated her medical and safety concerns for Mr.



  2
   In the maliciously prosecuted criminal case against Mr. Rebalko, a wealth of evidence (including
  deposition testimony from Coupe and Perez) was obtained. The record from the maliciously
  prosecuted criminal case is publicly available (State of Florida v. Lee Rebalko, No. 15-
  2647MM10A-Lerner-Wren (Fla. 17th Cir. Ct.) and is therefore herein referenced.

                                                   20
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 21 of 54




  Rebalko and again sought to gain his release through the issuance of a standard notice to appear,

  emphasizing all qualifying factors. In response, she was advised that the issuance of such a notice

  was strictly up to the arresting officer (Coupe) and he remained adamant that Mr. Rebalko was

  going to jail.

          54.      Mr. Rebalko was initially incarcerated at the City’s jail facility where he first went

  through the humiliation and indignities of the jail processing protocol. There he was left to

  languish in a freezing holding cell dressed in nothing but summer clothes and offered no humane

  thermal comforts at all. Shortly before midnight he was chained to a rowdy inmate and transported

  to Broward County’s main jail facility. Upon arrival, Mr. Rebalko went through an even greater

  humiliating and dehumanizing processing experience and was then placed in a large / crowded

  temporary holding cell, where among boisterous law breakers he remained awake all night.

  Sometime shortly after daybreak, Mr. Rebalko was taken from the holding cell, chained to a group

  of prisoners, and moved to a pod housing cell, where he remained until he was released sometime

  in the afternoon.

          55.      During the entire horrific jail experience, Mr. Rebalko was deprived of sleep and

  his prescribed medications while Mrs. Rebalko also went without sleep waiting and worried sick

  about her husband’s safety and wellbeing. Jail personnel documented Mr. Rebalko’s drastic stress

  when they tested his blood pressure.

          56.      The extended duration of Mr. Rebalko’s incarceration on a minor charge was solely

  attributable to Coupe’s retaliatory decision to delay filing a booking report necessary to secure a

  scheduled ministerial release bond.

          57.      A more extensive documentation of the facts of this case can be found in the sworn

  motion to dismiss filed in State of Florida v. Lee Rebalko, No. 15-2647MM10A-Lerner-Wren (Fla.



                                                    21
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 22 of 54




  17th Cir. Ct.). That motion (as well as the entire underlying criminal proceedings record, see

  footnote 2, supra) are mentioned for at least a couple reasons. First, Plaintiffs wish to adhere (as

  best as possible) to Federal Rule of Civil Procedure 8(a)(2) (“a short and plain statement of the

  claim showing that the pleader is entitled to relief,” emphasis added). Second, the public record

  that already exists by way of the resolved companion predicate criminal case naturally shines an

  unflattering (to put it mildly) light on Defendants and this lawsuit does not seek to drag Defendants

  through the proverbial mud; rather, this lawsuit seeks to redress Plaintiffs and, hopefully in the

  process, lessen the chances of recurrence / recidivism (either with respect to Plaintiffs or the

  community as a whole). As a professional courtesy to both the Court and prospective opposing

  counsel, Plaintiffs stand ready to provide any and all criminal case materials upon request.

   COUNT I – DEFENDANTS’ DEPRIVATION OF FEDERALLY PROTECTED RIGHTS

          Paragraphs 1 through 57 are realleged as if fully set forth herein, and it is further alleged

  that:

          58.    Title 42, United States Code, Section 1983 provides, in pertinent part, as follows:

          Every person who, under color of any statute, ordinance, or usage, of any State …
          subjects, or causes to be subjected, any citizen of the United States or other person
          within the jurisdiction thereof to the deprivation of any rights, privileges, or
          immunities secured by the Constitution and laws, shall be liable to the party injured
          in an action at law, suit in equity, or other proper proceeding for redress … .

  Id. Title 42, United States Code, Section 2000e(a) provides, in pertinent part, as follows: “[t]he

  term ‘person’ includes one or more individuals, governments, governmental agencies, political

  subdivisions … .” Id. Title 42, United States Code, Section 2000e(i) provides, in pertinent part,

  as follows: “[t]he term ‘State’ includes a State of the United States … .” Id.

          59.    Title 42, United States Code, Section 1988(a) provides, in pertinent part, as follows:

          The jurisdiction in civil … matters conferred on the district courts by the provisions
          of titles 13, 24, and 70 of the Revised Statutes for the protection of all persons in

                                                   22
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 23 of 54




         the United States in their civil rights, and for their vindication, shall be exercised
         and enforced in conformity with the laws of the United States, so far as such laws
         are suitable to carry the same into effect; but in all cases where they are not adapted
         to the object, or are deficient in the provisions necessary to furnish suitable
         remedies and punish offenses against law, the common law, a modified and
         changed by the constitution and statutes of the State wherein the court having
         jurisdiction of such civil … cause is held, so far as the same is not inconsistent with
         the Constitution and laws of the United States, shall be extended to and govern the
         said courts in the trial and disposition of the cause … .

  Id.

  Section 1983 First Amendment Based Claim

         60.     The First Amendment to the United States Constitution states: “Congress shall

  make no law respecting an establishment of religion, or prohibiting the free exercise thereof; or

  abridging the freedom of speech, or of the press; or the right of the people peaceably to assemble,

  and to petition the government for a redress of grievances.” Obviously, many published opinions

  exist involving the struggle to reach a fair resolve balancing the interest of the police being able to

  effectively do their job versus First Amendment protections of those who interact with police

  during the course of their law enforcement activities. Relevant to the First Amendment claim are

  the body of opinions and settled law dictating that mere verbal expression challenging police action

  is not enough to warrant an arrest for obstruction, the express violation cited for Mr. Rebalko’s

  arrest. The usual type of speech that warrants arrest for obstruction is where, unlike here, the

  offender’s words are designed to directly impede the police in the performance of a duty, (e.g.,

  aiding a suspect by giving him / her guidance as to how to escape out a back door or shouting out

  to a suspect the location of a toilet to allow the disposal of contraband). Here, in the prior criminal

  proceeding, Coupe admitted, under oath, that his reason for arresting Mr. Rebalko was to silence

  his (protected) speech. At no time did Mr. Rebalko engage Coupe in conversation extraneous to

  his immediate needs and concerns. At no time did Mr. Rebalko use words that could have been



                                                    23
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 24 of 54




  construed as a threat of any kind to Coupe or as an aid to Coupe’s initial criminal suspect. In sum,

  Mr. Rebalko’s words were entirely constitutionally protected.

         61.     By virtue of their lack of any jurisdictional / lawful to act authority, neither officer

  can make claim to a qualified immunity protection. Their conduct constituted a clear violation of

  Mr. Rebalko’s First Amendment rights as they contravened clearly established statutory and / or

  constitutional rights of which a reasonable person (police officer) certainly would have and should

  have known.     To arrest someone for the purpose of silencing protected speech is per se

  unconstitutional and an abridgement of civil rights.

  Section 1983 Fourth Amendment Based Claim

         62.     The Fourth Amendment to the United States Constitution provides as follows:

  “The right of the people to be secure in their persons, houses, papers, and effects, against

  unreasonable searches and seizures, shall not be violated, and no warrants shall issue, but upon

  probable cause, supported by oath or affirmation, and particularly describing the place to be

  searched, and the persons or things to be seized.” Id. “An individual’s right to be free from

  unreasonable seizures under the Fourth Amendment is violated when a law-enforcement officer

  arrests the individual without probable cause.” Hayden v. Broward County, et al., No. 12-62278-

  CIV-ROSENBAUM/SELTZER (S.D. Fla.) May 9, 2014, Order on Motions to Dismiss at 9 (citing

  Rushing v. Parker, 599 F.3d 1263, 1265 (11th Cir. 2010)). “Probable cause exists ‘when the facts

  and circumstances within the officer’s knowledge, of which he or she has reasonably trustworthy

  information, would cause a prudent person to believe, under the circumstances shown, that the

  suspect has committed, is committing, or is about to commit an offense.’” Id. (citing Myers v.

  Bowman, 713 F.3d 1319, 1328 (11th Cir. 2013)). “The existence of probable cause is an ‘absolute

  bar’ to an action for false arrest under § 1983.” Id. at 10 (citing, inter alia, Myers at 1328).



                                                   24
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 25 of 54




  However, this protection does not come into play under the instant facts as the concept of probable

  cause applies to law enforcement acts taken by police officers empowered with lawful authority.

          63.     The “Fourth Amendment’s prohibition against unreasonable seizures provides

  protection against the use of excessive force by law-enforcement officers during the course of a

  lawful arrest, investigatory stop, or ‘other seizure of a free citizen.’” Id. at 15 (citing, inter alia,

  Graham v. Connor, 490 U.S. 386, 395 (1989)). “‘When properly stated, an excessive force claim

  presents a discrete constitutional violation relating to the manner in which an arrest was carried

  out, and is independent of whether law enforcement had the power to arrest.’” Id. at 15-16 (citing

  Bashir v. Rockdale Cnty., Ga., 445 F.3d 1323, 1332 (11th Cir. 2006)). “‘The inquiry into whether

  any given use of force is ‘reasonable’ under the Fourth Amendment is an objective one that

  requires a careful balancing of ‘the nature and quality of the intrusion’ and the ‘countervailing

  governmental interests at stake.’” Id. at 16 (citing Graham at 396-397). “Evaluating an excessive-

  force claim requires ‘careful attention to the facts and circumstances of each particular case,’

  including, among other things, the relationship between the need for force and the amount used

  and the extent of the injury inflicted.” Id. (citing, inter alia, Crenshaw v. Lister, 556 F.3d 1283,

  1290 (11th Cir. 2009)). Here, any physical interaction with Mr. Rebalko was nonconsensual and

  therefore excessive as a matter of state tort law as the officers’ only status at the time was that of

  acting as private citizens. Under Florida law, there exists no such thing as a private citizen

  effectuating an arrest for a misdemeanor, as this private citizen right only applies to a felony arrest.

  Moreover, Coupe’s act of shoving Mr. Rebalko to the ground while handcuffed was entirely

  unnecessary and therefore excessive, particularly given his advanced age and disability status. The

  only rational explanation for this obvious display of excessive force is Coupe’s personal animus

  toward members of the legal bar.



                                                    25
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 26 of 54




         64.     Here, Mr. Rebalko’s Fourth Amendment rights were violated by Coupe and Perez

  when, under color of law, they deprived him of his freedom by unconstitutionally seizing,

  restraining, manhandling, shoving, and finally falsely imprisoning him over a two-day period, all

  without any legal authority to act. All physical force used was excessive (in particularly the

  gratuitous shove to the ground) in that neither municipal officer had any legal right to place their

  hands upon Mr. Rebalko due to their lack of jurisdiction status and lack of lawful ability to so act.

  That is, any and all force used by Coupe and Perez in physically restricting Mr. Rebalko’s liberty

  would be unnecessary and disproportionate so as to contravene the Fourth Amendment. Neither

  Coupe nor Perez can claim they were engaged in any lawful duty, as both officers were acting

  outside their jurisdictional boundary and neither officer took steps to confer extra-jurisdictional

  authority. Accordingly, at the time, their only status was that of mere private citizens, standing on

  private property without invitation. In this regard, to prevent law enforcement officials from

  misusing the powers of their office in making a citizen’s arrest, Florida courts have uniformly held

  that law enforcement officials may not make a citizen’s arrest under the color of their office—

  exactly what was attempted by Coupe and Perez.

         65.     By virtue of their lack of any jurisdictional authority, neither officer has any

  qualified immunity protection. Their conduct constituted a clear violation of Mr. Rebalko’s Fourth

  Amendment Rights as they contravened clearly established statutory and / or constitutional rights

  of which a reasonable person (police officer) certainly would have known.

  Section 1983 Fourteenth Amendment Equal Protection Based Claim

         66.     Section 1983 and the Fourteenth Amendment protect Mr. Rebalko from class-based

  discrimination. It is axiomatic that equal protection claims stem from acts of arbitrary / capricious

  discrimination against a defined class or even an individual class of one.



                                                   26
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 27 of 54




         67.     As for Coupe (as well as his accessory, Perez), circumstantial facts create the strong

  plausibility that the actual underlying motive for Mr. Rebalko’s arrest relates to a desire to act out

  a discriminatory class-based animosity toward those of the legal profession. Such a conclusion is

  plausible based upon the existence of a direct temporal relation between Mr. Rebalko’s

  introduction to Coupe as an attorney, followed by Coupe’s immediate mocking use of the word

  “attorney” simultaneous to his ordering Mr. Rebalko to put his hands behind his back to be

  handcuffed. Further prejudice can be gleaned from the fact that Coupe refused to release Mr.

  Rebalko under a standard notice to appear although, absent a prejudicial motive, Mr. Rebalko

  reasonably and clearly met all standard criteria to be released under his own recognizance: (a)

  strong community ties and standing, (b) lack of criminal record, and (c) minor nature of the

  misdemeanor (resisting arrest without violence charge). Rather, Coupe and Perez wanted their

  pound of flesh exacted upon an attorney by assuring that Mr. Rebalko would experience jail time

  regardless of the ultimate merits and legality of the arrest. In the end, after exhausting all angles,

  Coupe testified in the underlying criminal case that he refused to issue a notice to appear

  noncustodial release based upon the entirely incredulous (if not preposterous) claim that Mr.

  Rebalko did not deserve a noncustodial because Mr. Rebalko endangered his life. Under oath

  when pressed to justify this outrageous claim, Coupe was unable to cite a single specific example

  of any act of aggression by Mr. Rebalko – Coupe only came up with the ridiculous idea that turning

  his head to speak to Mr. Rebalko was enough to justify his endangerment claim. Frankly, given

  the quantum amount of factual development that went into Mr. Rebalko’s criminal defense,

  Coupe’s perceived threat to his life explanation is patently absurd and constitutes an outrageous

  abuse of his perceived (but nonexistent) authority.




                                                   27
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 28 of 54




         68.     Also worthy of mention is that at the scene of the arrest Mrs. Rebalko (a non-

  attorney) engaged both officers in considerably more conversation than her husband. She was not

  arrested and she was not accused of endangering lives. Frankly, engaging law-abiding citizens in

  conversation during the course of police action would appear to be a normal and ordinary day-to-

  day occurrence in the lives of police officers while at work serving the public.

         69.     Also relevant to this claim of discrimination is the palpable arrogant disrespect and

  contempt Coupe displayed toward defense counsel when he sat for his deposition in the underlying

  failed criminal prosecution.

          70.    In the end, the conduct of Coupe and Perez constituted disparate and arbitrary

  treatment in violation of Mr. Rebalko’s equal protection rights, as Mr. Rebalko was intentionally

  treated differently from other law-abiding citizens (non-attorneys) similarly situated. At all

  material times, Mr. Rebalko’s behavior was entirely law-abiding and law-abiding citizens are not

  ordinarily seized and jailed by law enforcement officers particularly when the law enforcement

  officer is out of jurisdiction. Nor are citizens who meet the standards for release under a notice to

  appear usually denied this equitably earned treatment, a treatment for which this process is

  specifically intended and designed to be used.

  Section 1983 and Constitutional Claims Against the City

         71.      The Fourteenth Amendment (Section 1) to the United States Constitution

  provides, in pertinent part, as follows: “No state shall make or enforce any law which shall abridge

  the privileges or immunities of any citizens of the United States; nor shall any state deprive any

  person of life, liberty, or property, without due process of law; nor deny to any person within its

  jurisdiction the equal protection of the laws.” Id.




                                                   28
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 29 of 54




         72.     At all material times, the City was a local government / municipality organized

  under the laws of the State of Florida.

         73.     At all material times, the City was a “person” under Section 1983.

         74.     Obvious Constitutional protections guaranteed under the Fourteenth Amendment

  are the right to equal protection of the laws and procedural due process based on the concept of

  fundamental fairness. As more particularly alleged above, the City actively engaged in furthering

  the blatantly groundless prosecution of Mr. Rebalko by refusing to accept the SAO’s decision not

  to file charges on Coupe’s March 4, 2015 arrest. The SAO’s decision to decline filing charges

  was in recognition of the fact that the arrest appeared dubious and was plainly unlawful for core

  jurisdictional reasons. Following receipt of Mr. Rebalko’s subsequent notice of claim and related

  road dispute communications, the City, by and through the acts of policymaking level personnel

  or persons specifically directed by such policymaking level personnel, successfully exerted

  pressure upon the SAO to file charges against Mr. Rebalko, notwithstanding actual knowledge of

  the meritless nature of any such prosecution.         In furtherance of their advocacy, the City

  misrepresented relevant jurisdictional facts and distorted applicable legal precedent. A twenty-

  seven-month prosecution ensued with all the attendant anxieties and costs caused thereby.

  Moreover, the instigation of Mr. Rebalko’s criminal prosecution constituted the City’s tacit

  approval of Coupe’s and Perez’s unlawful and unconstitutional mistreatment of Mr. Rebalko, as

  more fully alleged above.

         75.     It was fundamentally unfair of the City to successfully advocate Mr. Rebalko’s

  prosecution as the advocacy was entirely motivated by improper self-serving motives including

  pecuniary interests. That is, the City viewed itself more vulnerable to civil suit when, as here, the

  SAO initially refused to file charges, as opposed to disposition of the prosecution through a minor



                                                   29
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 30 of 54




  plea agreement culmination (the City’s expected and hoped for anticipated favorable resolve).

  Obviously, the City’s motive was divorced from concepts of fairness and justice and would

  indirectly serve the purpose of dashing cold water on Mr. Rebalko’s civil efforts to gain any

  cooperative concessions from the City as to the existing road use dispute.

           76.   It would be preposterous to believe that the City gets involved in all decisions not

  to file charges on cases brought to them by members of their police department.                What

  distinguished this situation from the norm is Mr. Rebalko’s status as one learned in the law and

  his involvement in a road use dispute with the City.        Ultimately significant is the temporal

  relationship between the City’s receipt of Mr. Rebalko’s claim notice, et al., and their contact with

  the SAO urging Mr. Rebalko’s prosecution.        This disparate treatment sets up two classes: (a)

  citizens who are arrested by the City without charges being filed, and (b) citizens who are arrested

  by the City who present claims against the City when their cases are dropped by the SAO on a

  threshold basis but still within the timeframe for charges to be filed. Under a separate but

  harmonious theory, Mr. Rebalko can also claim constitutional status as a class of one paralleling

  the fact pattern of Village of Willowbrook v. Olech, 528 U.S. 562 (2000). Either as a general class

  or class of one, it is an improper prerogative of the City to expend political capital to advance

  nonjudicial criminal proceedings in order to protect their own agenda. Mr. Rebalko contends that

  this disparate treatment served an improper purpose totally divorced from a legitimate

  governmental interest in the criminal justice system. Section 1983 recourse is particularly

  appropriate under these facts because the City’s advocacy of this meritless criminal prosecution

  was committed either directly or indirectly by policymaking level personnel, as more fully alleged

  above.




                                                   30
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 31 of 54




         77.     Mr. Rebalko further contends that a Section 1983 claim against the City is

  appropriate to the extent that he would not have been deprived of his federally protected rights

  under the First, Fourth, and Fourteenth Amendments, as well as the ADA, but for the City’s

  inadequate training / education and / or supervisory policies, customs, usages, and / or practices

  relating to its administrative arms (e.g., CCSPD) and / or personnel (e.g., Coupe and Perez).

         78.     This analysis begins with viewing the March 4, 2015, mistreatment of Mr. Rebalko

  at the hands of CCSPD, Coupe, and Perez as the epitome of egregious unconstitutional and tortious

  misbehavior on a fundamental level. In this connection, Coupe has already testified and given

  many examples reflecting the City’s failure to train, adopt, implement, enforce, and / or oversee

  the conduct of its administrative arms (e.g., CCSPD) and / or personnel (e.g., Coupe and Perez),

  as follows: (a) At their depositions in the underlying criminal case, both Coupe and Perez testified

  that they have no knowledge of ADA Title II police responsibilities owed the disabled, although

  the ADA has been the law of the land for decades. (b) At their depositions in the underlying

  criminal case, both Coupe and Perez displayed their complete ignorance of the municipal borders

  that govern their jurisdiction to act as law enforcement officers. (c) At their depositions in the

  underlying criminal case, both Coupe and Perez displayed a hapless understanding of and / or

  indifference for following the mandatory procedures needed to obtain extra-jurisdictional authority

  to act as legitimate law enforcement officers when outside the City. (d) The facts of the case reflect

  both officers’ entrenched cavalier lack of concern for disciplinary repercussions, even though they

  were aware that they were arresting an attorney who unequivocally advised them they were

  attempting an out-of-jurisdiction arrest. Under ordinary circumstances, law enforcement officers

  are sufficiently disciplined to cross their t’s and dot their i’s, including obtaining supervisory

  review and approval when knowingly dealing with attorneys. (e) Both Coupe and Perez displayed



                                                   31
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 32 of 54




  no concern that their cover-up fabricated reports would meet with any repercussions from

  supervisors, even though they knew that these same supervisors had spoken with multiple credible

  people that reported the out-of-jurisdiction location of the arrest, as well as Mr. Rebalko’s identity

  as an attorney. This observation strongly suggests a complete disciplinary and supervisory agency

  breakdown. (f) While being processed at the City police station following his arrest, Mr. Rebalko

  reiterated to station supervisors the out-of-jurisdiction location of his arrest. By then, all such

  supervisors were aware of Mr. Rebalko’s profession, a person presumptively knowledgeable as to

  which City his neighborhood (where his arrest occurred) is in. Such an obvious legal red warning

  flag proved of no concern to any of them. At the same time, these same jurisdictional concerns

  were separately expressed to police station supervisors by Mrs. Rebalko, as well as by a neighbor

  of local prominence who drove Mrs. Rebalko to the station.         Without any apparent rhyme or

  reason, the officers’ lack of jurisdictional legal authority to arrest was of no moment to these

  supervisors either. (g) At their depositions in the underlying criminal case, both Coupe and Perez

  manifested only a sketchy understanding of their agency’s internal rules and regulations that

  didactyly control their conduct while out in the field. (h) Both officers testified they had no

  knowledge of either the State’s time-tested rescue doctrine or the police public duty doctrine. Had

  either doctrine been followed (assuming respect for the law), the officers would have fulfilled their

  legal obligation to come to the traffic aid of Mr. Rebalko, rather than victimizing him. (i) Neither

  officer displayed a working knowledge for the discretionary limits of lawful orders (such as issuing

  orders that are inherently unsafe and / or contrary to statutory law; e.g., ordering a driver to enter

  a highway without having a clear vision of oncoming traffic). (j) At his deposition in the

  underlying criminal case, Coupe essentially testified that when he leaves the station in the morning

  he does not need to report to anybody as to what he is doing or even where he is. That is, according



                                                   32
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 33 of 54




  to Coupe (who has been with his agency a very long time) the agency’s culture allows him a long

  enough leash so that on the job accountability is irrelevant. This lack of supervision, discipline,

  and training would certainly explain why he was at a place he should not have been, engaged in

  unauthorized police activities, and while so engaged without any legal status to be engaged. (k)

  There is no rational reason to believe that somehow Coupe is vested with privileges unique to his

  agency. From this, it is fair to conjecture that his seemingly renegade on the job conduct is

  probably ubiquitous throughout his agency. (l) Both Coupe and Perez are detectives, accordingly

  their rank is far from entry level. If this is their level of dysfunctional professionalism, it is rational

  to presume that beat level personnel are even more dysfunctional.

          79.     In City of Canton v. Harris, 489 U.S. 378 (1989), the Supreme Court explained that

  inadequate training could give rise to liability if in light of the duties assigned to specific officers

  or employees the need for more or different training is so obvious, and the inadequacy so likely to

  result in the violation of Constitutional rights, that the policymakers can reasonably be said to have

  been deliberately indifferent to the need. The Court held that, under these circumstances, the

  failure to provide proper training may fairly be said to represent a policy for which the city is

  responsible.

          80.     Had the City’s training / education and / or supervisory policies, customs, usages,

  and / or practices not been subpar, Mr. Rebalko would have been spared the nightmare that he

  endured for over two years (and, to some extent, still to this day; e.g., malingering bewilderment

  and anxiety as to: “If this happened to me once, it can happen again? Will it? When? What can

  I do to make sure it does not happen again? What can I do to protect my spouse and I?”).

  Practically speaking, it is not as if Mr. Rebalko can effectively divorce himself from these concerns




                                                      33
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 34 of 54




  as his Parkland neighborhood is adjacent to the City, a City he drives through frequently to go

  about his daily affairs.

          81.     Put differently, and in sum, there is an undeniable causal connection between the

  City’s subpar policies, customs, usages, and / or practices and the deprivation of federally protected

  rights that Mr. Rebalko experienced.

          82.     Mr. Rebalko has no other adequate remedy other than this lawsuit to address the

  harm he has suffered (and continues to suffer) as a result of the deprivation of his federally

  protected rights.

          83.     As a further result of the deprivation of Mr. Rebalko’s federally protected rights,

  Mr. Rebalko has been forced to retain legal counsel to represent him in this matter and is

  accordingly entitled to recover his reasonable attorney’s fees, expert expense, and costs pursuant

  to Title 42, United States Code, Section 1988(b).

          WHEREFORE, Plaintiffs respectfully requests the entry of judgment against the City,

  Coupe, Perez, and John Does I-X for damages including, but not necessarily limited to, the

  following: compensatory damages, punitive damages (where applicable), attorney fees and costs

  pursuant to Title 42, United States Code, Section 1988 or are as otherwise awardable, and such

  other and further relief the Court deems equitable, just, or proper. Plaintiffs demand trial by jury

  on all issues so triable.

                 COUNT II – DEFENDANTS’ VIOLATIONS OF ADA RIGHTS

          Paragraphs 1 through 57 are realleged as if fully set forth herein, and it is further alleged

  that:

          84.     Title 42, United States Code, Section 12131(1) defines “public entity,” in pertinent

  part, as follows: “(A) any State or local government; (B) any department, agency, special purpose



                                                   34
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 35 of 54




  district, or other instrumentality of a State or States or local government … .” Id. Title 42, United

  States Code, Section 12131(2) goes onto define “qualified individual with a disability” as follows:

  “… an individual with a disability who, with or without reasonable modifications or rules, policies,

  or practices, the removal of architectural, communication, or transportation barriers, or the

  provision of auxiliary aides and services, meets the essential eligibility requirements for the receipt

  of services or the participation in programs or activities provided by a public entity.” Id.

           85.   Title 42, United States Code, Section 12132 states that “[s]ubject to the provisions

  of this subchapter, no qualified individual with disability shall, by reason of such disability, be

  excluded from participation in or be denied the benefits of the services, programs, or activities of

  a public entity, or be subjected to discrimination by any such entity.” Id.

           86.   Title 42, United States Code, Section 12133 prescribes “Section 794a of title 29”

  for the “remedies, procedures, and rights [available under Section 12133] to any person alleging

  discrimination on the basis of disability in violation of Section 12132 of this title,” id., and, among

  other things, Title 29, United States Code, Section 794a provides for a fee shift. See 29 U.S.C. §

  794a(b).

           87.   At all material times, Mr. Rebalko was (and still is) disabled as defined by the ADA.

  He meets the ADA criteria for disability because he suffers from both physical and mental

  impairments that substantially limit one or more major life activities, he has a history or record of

  such an impairment, and is a person who is perceived by others as having such an impairment. At

  all material times, Mrs. Rebalko has a known relationship or association with her disabled husband,

  a relationship the Defendants (and each of them) were of actual knowledge at the time of his arrest

  or became aware of shortly after Mr. Rebalko’s arrest and well before his protracted incarceration

  began.



                                                    35
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 36 of 54




         88.     At the time of arrest, Mrs. Rebalko made clear to the Defendants that she was

  associated with and married to Mr. Rebalko as she advocated for his release based upon his

  disability. In fact, both Mr. and Mrs. Rebalko fully informed Coupe and Perez of Mr. Rebalko’s

  cancer-related impairments and, in particularly, his highly relevant cervical rotation limitations.

  Coupe dismissively responded to this disability disclosure by capriciously challenging the merits

  of Mr. Rebalko’s physical impairment claims. Equally egregious is the fact that at his deposition,

  Coupe essentially testified that it was not his fault that Mr. Rebalko could not drive like normal

  people. Similarly, Perez testified that it was his opinion that disabled people should not drive. The

  officers’ entrenched misinformed attitudes reflect that both Coupe and Perez essentially acted in

  defiance of Mr. Rebalko’s disability status. Accordingly, and sadly, given their respective attitudes

  it cannot be said that Mr. Rebalko’s arrest was simply a matter of the officers mistaking Mr.

  Rebalko’s disability for the perceived criminal conduct of not following Coupe’s order.        Even

  more egregious is Coupe’s mocking of Mr. Rebalko’s disability status when informed of his

  medical history by expressly taking issue with his claimed status.

         89.     At no time did Coupe or Perez afford Mr. Rebalko any ADA accommodation or

  impairment-related assistance although the need for their assistance was obvious based upon clear

  observation, as well as Mr. Rebalko’s express request for assistance. Rather it appears that both

  officers vested with the attitude that disabled people can be denied such basic privileges as driving

  simply because they should either drive like normal people or not drive at all.      Mr. Rebalko’s

  license stamped “safe driver” certainly belies these “concerns.” The fact that both officers were

  comfortable in making these shockingly callous remarks that were made in wholesale derogation

  of their fundamental ADA duties and responsibilities is undeniable testament to their outrageous

  lack of City training in this vital area of public responsibility and proper law enforcement conduct.



                                                   36
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 37 of 54




         90.       In the end, Mr. Rebalko’s disability rendered him unable to safely turn onto Wiles

  Road, as Coupe commanded.          Mr. Rebalko asked Coupe to accommodate his disability by

  assisting him, which would have permitted him to turn safely onto the highway as both Mr.

  Rebalko and Coupe wanted. The accommodation could have been easily accomplished by Coupe

  – all he had to do was momentarily stop traffic or simply move his car from the intersection and

  park it a few feet away on the side of the road. Coupe’s inaction and denial of the public benefit

  of traffic assistance (particularly onerous here, as Coupe and Perez are solely responsible for Mr.

  Rebalko’s need for assistance in the first place) also denied him the benefit of being able to turn

  onto Wiles Road, which, if accomplished, would have spared him the nightmare of being

  unlawfully arrested and incarcerated and prosecuted.

         91.       Upon becoming aware of the circumstances, Perez also could have offered

  assistance, but he also chose to be dismissive of Mr. Rebalko’s accommodation needs.

         92.       Both Coupe and Perez have no real ADA training or knowledge. Considering the

  high rank of both officers, it is plausible that this lack of training and knowledge is widespread

  throughout the CCSPD and throughout the City among personnel both in and out of the CCSPD.

          93.      Pursuant to Title 42, United States Code, Section 12181(7) and Title 28, Code of

  Federal Regulations, Section 36.104, CCSPD is a governmental / public service agency and is

  covered by the ADA, which must be in compliance with the terms of the ADA.

          94.      Pursuant to Title II of the ADA, each state and local government (and each agency

  of such a government) is obligated to evaluate its current services, policies, practices, and their

  effects that do not (or may not) meet the requirements of Title II of the ADA, and, if modification

  of service, policies, and practices is needed to achieve compliance, make the necessary

  modifications.



                                                   37
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 38 of 54




         95.     To assure compliance with the ADA, local and state governments and / or related

  agencies should conduct training of their employees. In that way, each state and locality (and each

  instrumentality of such a state or locality) can assure that individuals with disabilities are provided

  services in a manner that complies with the ADA.

         96.     These facts render it obvious that the CCSPD did not have appropriate training for

  its officers in how to interact with and provide services to a disabled senior citizen. These facts

  further suggest that this lack of training probably spreads well beyond the CCSPD by extending to

  City personnel in general.

         97.     The failure of CCSPD to properly train Coupe and Perez in how to interact with

  and provide services to a disabled individual violated Title II of the ADA.

         98.     CCSPD has discriminated against Mr. Rebalko by denying access to and full and

  equal enjoyment of the services, facilities, privileges, and advantages of its services provided, as

  prohibited by Title 42, United States Code, Section 12182, et seq., by failing to have its officers

  properly trained to assist (and actually assist) individuals with disabilities as required by Title 42,

  United States Code, Section 12183. Their discrimination likewise extends to Mrs. Rebalko, an

  associated person.

         99.     CCSPD’s violation of Title II of the ADA proximately caused the injuries sustained

  by Mr. Rebalko, that is his unlawful arrest and all damages and losses sustained by both Mr. and

  Mrs. Rebalko as a result thereof.

         100.    Mr. Rebalko has no other adequate remedy other than this lawsuit to address the

  harm he has suffered (and continues to suffer) as a result of the deprivation of his federally

  protected rights.




                                                    38
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 39 of 54




          101.    As a further result of the violation of Mr. Rebalko’s ADA rights, Mr. Rebalko was

  required to retain counsel in his previous criminal case and both Plaintiffs have been required to

  retain legal counsel to represent them before this Court. Accordingly, Plaintiffs seek recovery of

  their attorney’s fees, expert expense, and costs pursuant to Title 42, United States Code, Sections

  12205 and 12117 and Title 42, United States Code, Section 12133 (incorporating Title 29, United

  States Code, Section 794a(b).

          102.    Pursuant to Title 42, United States Code, Section 12188(a), this Court is provided

  authority to grant relief considered to be appropriate, including injunctive relief such as an order

  compelling CCSPD to properly train its deputies so that they can understand and properly assist

  with the needs of those individuals with disabilities to the extent required by the ADA.

          WHEREFORE, Plaintiffs respectfully request that this Court (a) issue a permanent

  injunction enjoining CCSPD from continuing their discriminatory practices, ordering CCSPD to

  properly train its employees and officers to serve and protect and assist individuals with disabilities

  to the extent required by the ADA, (b) award monetary damages that the Court deems equitable,

  just, or proper, (c) award fees, expert expense, and costs pursuant to Title 42, United States Code,

  Sections 12205 and 12117 and Title 42, United States Code, Section 12133 (incorporating Title

  29, United States Code, Section 794a(b) or are as otherwise awardable / taxable, and (d) afford

  any such other relief the Court deems equitable, just, or proper. Plaintiffs demand trial by jury on

  all issues so triable.

              COUNT III – DEFENDANTS’ BREACH OF DUTY / NEGLIGENCE

          Paragraphs 1 through 57 are realleged as if fully set forth herein, and it is further alleged

  that:

          103.    Per the Florida Supreme Court:



                                                    39
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 40 of 54




         Four elements are necessary to sustain a negligence claim: (1) a duty, or obligation,
         recognized by the law, requiring the defendant to conform to a certain standard of
         conduct, for the protection of others against unreasonable risks; (2) a failure on the
         defendant’s part to conform to the standard required: a breach of the duty; (3) a
         reasonably close causal connection between the conduct and the resulting injury,
         [which] is commonly known as ‘legal cause,’ or ‘proximate cause,’ and which
         includes the notion of cause in fact; and (4) actual loss or damage.

  Curd v. Mosaic Fertilizer, LLC, 39 So.3d 1216 (Fla. 2010).

         104.    On March 4, 2015, Mr. Rebalko attempted to drive out of his neighborhood by

  traversing the Godfrey Road (a designated private road) / Wiles Road intersection, with Wiles

  Road being the only access point leading to and from his neighborhood.

         105.    At this sole neighborhood access intersection, Coupe and Perez created a safety

  hazard by leaving their unmarked police SUV within the intersection while Mr. Rebalko was

  attempting to navigate through the intersection.

         106.    Florida’s Rescue Doctrine,3 created a special relationship between Coupe / Perez

  and Mr. Rebalko, imposing a duty / legal obligation on Coupe / Perez to assist and rescue Mr.

  Rebalko from the traffic safety hazard that they had created.

         107.    Mr. Rebalko’s rescue from this danger could have been effectuated by either officer

  simply momentarily halting traffic on Wiles Road or by moving their SUV literally a few feet to

  clear the intersection. Neither action, under any reasonable and law-abiding police officer

  standard, would have been unduly burdensome time-wise or effort-wise (directing traffic is a

  commonplace ministerial law enforcement function). Moreover, the CCSPD has promulgated


  3
    Under the common law Rescue Doctrine, Person ‘A’ is legally obligated to rescue Person ‘B’
  when Person ‘A’ creates a hazardous situation that places Person ‘B’ in peril. The Rescue Doctrine
  is the established law of our state that has been cited many times by our appellate courts. More
  recently see, e.g., Menendez v. W. Gables Rehab. Hosp., LLC, 123 So. 3d 1178 (Fla 3d DCA
  2013); Reeves v. North Broward Hospital, 821 So. 2d 319 (Fla 4th DCA 2002); New Hampshire
  Insurance Company v. Oliver, 730 So. 2d 700 (Fla 4th DCA 1999); Zwinge v. Hettinger, 530 So.
  2d 318 (Fla 2d DCA 1988).

                                                     40
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 41 of 54




  regulatory provisions prohibiting their officers from leaving their vehicles parked in or around

  intersections. This adopted standard of conduct was likewise breached by Coupe and Perez.

         108.    The operational decisions and refusal of Coupe and Perez to not assist Mr. Rebalko

  in a hazardous situation (that they created) was a breach of their legally obligated duty to rescue

  and a breach of the standard of care imposed by their own departmental rules and regulations.

         109.    Even with knowledge of Mr. Rebalko’s need for assistance, the officers insisted

  that Mr. Rebalko put himself in harm’s way by ordering him to (blindly) enter the intersection.

  That conduct ascribes both negligent and intentional attributes to the conduct of both officers.

         110.    Even under the generic reasonable man standard, Coupe’s and Perez’s conduct

  breached their duty as public safety officers to use reasonable care in the extrication of Mr. Rebalko

  from this danger.

         111.    At all material times, Coupe and Perez were acting within their course and scope

  of employment with the City and the CCSPD.

         112.    As a proximate result of the conduct of Coupe’s and Perez’s failure and or refusal

  to come to Mr. Rebalko’s aid and rescue, he was arrested and incarcerated causing both Plaintiffs

  great pain and suffering as well as such other compensatory damages.

         113.    CCSPD was derelict in their duty to educate, train, supervise Coupe and Perez in

  the public responsibilities of this doctrine, as well as the ancillary Police Public Service Doctrine.

  As a proximate result of CCSPD’S training negligence (nonfeasance, misfeasance, malfeasance),

  Coupe and Perez did not rescue Mr. Rebalko from the hazard they created, which led to the

  unlawful arrest and incarceration and prosecution of Mr. Rebalko, proximately resulting in his

  sustaining compensatory damages.




                                                   41
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 42 of 54




          114.   Mr. Rebalko has no other adequate remedy other than this lawsuit to address the

  harm he has suffered (and continues to suffer) as a result of Defendants’ breach of duty /

  negligence.

          115.   As a further result of Defendants’ breach of duty / negligence, Mr. Rebalko was

  required to retain counsel for representation in this matter.

          WHEREFORE, Plaintiffs respectfully request the entry of judgment against these

  Defendants for compensatory damages, any awardable attorneys’ fees, costs, and such other relief

  the Court deems equitable, just, or proper. Plaintiffs demand trial by jury on all issues so triable.

     COUNT IV – DEFENDANTS’ INTENTIONAL OR NEGLIGENT INFLICTION OF
                          EMOTIONAL DISTRESS

          Paragraphs 1 through 57 are realleged as if fully set forth herein, and it is further alleged

  that:

          116.   An intentional infliction of emotional distress cause of action is predicated on the

  following legal standard: “One who by extreme and outrageous conduct intentionally or recklessly

  causes severe emotional distress to another is subject to liability for such emotional distress, and

  if bodily harm to the other results from it, such bodily harm.” Eastern Airlines, Inc. v. King, 557

  So. 2d 574, 575 (Fla. 1990).

          117.   The alternative negligent infliction of emotional distress cause of action is

  predicated on the following legal standard:

          In Florida, the prerequisites for recovery for negligent infliction of emotional
          distress differ depending on whether the plaintiff has or has not suffered a physical
          impact from an external force. If the plaintiff has suffered an impact, Florida courts
          permit recovery for emotional distress stemming from the incident during which
          the impact occurred, and not merely the impact itself. If, however, the plaintiff has
          not suffered an impact, the complained-of mental distress must be ‘manifested by
          physical injury,’ the plaintiff must be ‘involved’ in the incident by seeing, hearing,
          or arriving on the scene as the traumatizing event occurs, and the plaintiff must



                                                   42
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 43 of 54




          suffer the complained-of mental distress and accompanying physical impairment
          ‘within a short time’ of the incident.

  Willis v. Gami Golden Glades, LLC, 967 So. 2d 846, 850 (Fla. 2007) (internal citations omitted).

  Moreover, the Florida Supreme Court in Willis held as follow: “The essence of impact, then, it

  seems, is that the outside force or substance, no matter how large or small, visible or invisible, and

  no matter that the effects are not immediately deleterious, touch or enter into the plaintiff's body.”

  Id. (internal citation omitted).

          118.    At all times material COUPE and PEREZ were acting within the scope of their

  employment with the CITY and the CCSPD.

          119.    The actions of Coupe and Perez described herein constitute extreme and outrageous

  conduct beyond all bounds of decency so as to be deemed utterly intolerable in a civilized

  community.

          120.    This outrageous conduct then extended to supervisory level personnel who after

  being apprised of the circumstances literally kowtowed to both the conduct of Coupe and Perez

  (after having full knowledge of the circumstances) and kowtowed to the malicious and outrageous

  insistence of Coupe that Mr. Rebalko not be released under a notice to appear although with full

  knowledge of Mr. Rebalko’s qualifying for a notice to appear release.             These supervisors

  outrageously claimed that it was their personal policy and departmental policy that the arresting

  officer (or person with the probable least objectivity) make that call.

          121.    Coupe’s shout down of Mrs. Rebalko (as more fully described above) was fully

  witnessed by Perez who did nothing to intervene. In that sense, Perez acted as an accessory to

  Coupe’s outrageous conduct. This shout down occurred within the context of a power relationship

  that advantaged Coupe over Mrs. Rebalko, with Mrs. Rebalko all the while extra bewildered and

  distressed by Coupe’s seeming instability (e.g., noting to Mrs. Rebalko on the one hand that her

                                                   43
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 44 of 54




  husband had not threatened him while on the other hand threatening that he was poised or tempted

  to taser her husband). By observation alone, Mrs. Rebalko would appear powerless to Coupe given

  her small stature and advanced years compared to Coupe, and given the fact that Coupe was in

  police gear and was weaponized (like with a taser) unlike Mrs. Rebalko. Mrs. Rebalko did nothing

  to incite Coupe’s verbal assault of her. During the course of this assault, Mrs. Rebalko stood on

  her property, which such property status alone should have allowed her some measure of respect

  from Coupe and Perez who at the time were mere interlopers upon this private road.

          122.   As for Mr. Rebalko, there can be no doubt that his arrest and incarceration was

  intended by both Coupe and Perez to impose as much infliction of mental distress as possible, with

  full knowledge of his advanced years and disabilities.

          123.   CCSPD, Coupe, and Perez intentionally or recklessly (or negligently, in the

  alternative) intended to cause both Plaintiffs to suffer severe emotional distress or engaged in the

  conduct with reckless disregard of the high probability of causing Plaintiffs to suffer emotional

  distress.

          124.   As a proximate result thereof, Mrs. Rebalko lost employment for months and Mr.

  Rebalko suffered the pain, discomfort, embarrassment, and humiliation of jail and the enduring

  consequence of his mug shot being plastered all over the internet.

          125.   In the alternative (negligent infliction of emotional distress), CCSPD, Coupe, and

  Perez owed Plaintiffs a duty to act with reasonable care and the injury to them was reasonably

  foreseeable and grave.

          126.   CCSPD, Coupe, and Perez had the power, ability, authority, and duty to stop

  engaging in the conduct described herein and to intervene to prevent or prohibit such conduct.




                                                  44
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 45 of 54




          127.   Plaintiffs have sustained pain and suffering as a proximate result thereof, as well as

  compensatory damages.

          128.   Plaintiffs have no other adequate remedy other than this lawsuit to address the harm

  they have suffered (and continue to suffer) as a result of Defendants’ infliction of emotional

  distress.

          129.   As a further result of Defendants’ infliction of emotional distress, Plaintiffs were

  required to retain counsel for representation in this matter.

          WHEREFORE, Plaintiffs respectfully request the entry of judgment against the

  Defendants for an award of compensatory and punitive damages as permitted under the law, any

  awardable attorneys’ fees, costs, and such other relief the Court deems equitable, just, or proper.

  Plaintiffs demand trial by jury on all issues so triable.

      COUNT V – MR. REBALKO’S FALSE ARREST (IMPRISONMENT) / BATTERY
                       CLAIM AGAINST DEFENDANTS

          Paragraphs 1 through 57 are realleged as if fully set forth herein, and it is further alleged

  that:

          130.   “To state a common-law claim for false arrest under Florida law, Plaintiff must

  demonstrate that he was unlawfully restrained, without legal authority, against his will.” Hayden

  at 17 (citing, inter alia, Willingham v. CITY of Orlando, 929 So. 2d 43, 48 (Fla. 5th DCA 2006)).

  “A warrantless arrest without probable cause is unlawful.” Id. (citing Case v. Eslinger, 555 F.3d

  1317, 1326-1327 (11th Cir. 2009)).           “In Florida, common-law ‘false arrest’ and ‘false

  imprisonment’ are different labels for the same cause of action.” Id. at n. 6 (citing, inter alia,

  Rankin v. Evans, 133 F.3d 1425, 1430 n. 5 (11th Cir. 1998)).

          131.   As more fully described above, through their direct actions, Coupe and / or Perez

  personally participated in and caused the false arrest and false imprisonment of Mr. Rebalko while

                                                    45
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 46 of 54




  acting under color of law and the indicia of legal power, but without any lawful authority to do so.

  Mr. Rebalko’s arrest / imprisonment was effectuated without probable cause and without a

  warrant.

         132.    Coupe’s and Perez’s restraint of Mr. Rebalko was entirely unlawful and

  nonconsensual.

         133.    The battery upon Mr. Rebalko consisted of his being restrained, manhandled,

  confined, and moved to various intimidating and / or horrid locations around Broward County all

  against his will and consent. Further, Coupe forcefully shoved Mr. Rebalko to the ground simply

  because he could.

         134.    At all material times, Coupe and Perez were acting within the course and scope of

  their employment with the City and the CCSPD

         135.    As a direct and proximate result of Coupe’s and Perez’s wrongful acts (none of

  which were corrected or mitigated at any juncture by CCSPD even though they were in a position

  to do so), Mr. Rebalko suffered a protracted loss of liberty and freedom, mental and emotional

  distress, impairment of reputation, and personal humiliation. These losses are either permanent or

  continuing in nature.

         136.    Mr. Rebalko has no other adequate remedy other than this lawsuit to address the

  harm he has suffered (and continue to suffer) as a result of Defendants’ false arrest / imprisonment.

         137.    As a further result of Defendants’ false arrest / imprisonment, Mr. Rebalko was

  required to retain counsel for representation in this matter.

         WHEREFORE, Plaintiff, Lee Rebalko, respectfully requests the entry of judgment against

  the Defendants for an award of compensatory and punitive damages as permitted under the law,




                                                   46
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 47 of 54




  any awardable attorneys’ fees, costs, and such other relief the Court deems equitable, just, or

  proper. Mr. Rebalko demands trial by jury on all issues so triable.

                 COUNT VI – MR. REBALKO’S MALCIOUS PROSECUTION
                            CLAIM AGAINST DEFENDANTS

          Paragraphs 1 through 57 are realleged as if fully set forth herein, and it is further alleged

  that:

          138.    Per this Court in Hayden:

          Under Florida law, a plaintiff must establish six elements to support a claim of
          malicious prosecution: (1) an original judicial proceeding against the present
          plaintiff was commenced or continued; (2) the present defendant was the legal
          cause of the original proceeding; (3) the termination of the original proceeding
          constituted a bona fide termination of that proceeding in favor of the present
          plaintiff; (4) there was an absence of probable cause for the original proceeding;
          (5) there was malice on the part of the present defendant; and (6) the plaintiff
          suffered damages as a result of the original proceeding.

  Id. at 19 (citing, inter alia, Kingsland v. CITY of Miami, 382 F.3d 1220, 1234 (11th Cir. 2004)).

          139.    Coupe and Perez wrongfully caused criminal proceedings to be instituted against

  Mr. Rebalko with malice and the absence of probable cause, or arguable probable cause, by

  submitting falsified cover-up police reports to prosecuting authorities. These police reports were

  not only ratified by CCSPD and the City, but both the CCSPD and the City later acted to bolster

  the credibility of the officers’ reports and testimonies after their reports and testimonies were called

  into question by the SAO.

          140.    More specifically, over a period of days, Coupe authored a total of four separate

  reports totaling nine pages for this single count misdemeanor (an extraordinary length for a minor

  count). Coupe’s partner (Perez) also contributed paperwork.           In these reports, Coupe falsely

  reported that the arrest occurred within his municipality of City, rather than where it actually

  occurred, outside his municipality in the City of Parkland. This false representation was made to



                                                    47
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 48 of 54




  “legitimize” an unlawful out-of-jurisdiction arrest, with the eventual goal of securing a fraudulent

  conviction. An unlawful arrest vitiates any notion of the existence of probable cause, as probable

  cause is only a prequel to an act of lawful police conduct.

         141.    Coupe and Perez acted with malice when offering false statements and reports with

  the intent that false charges be filed against Mr. Rebalko. This maliciously intended to cover-up

  their own unlawful misconduct by arresting Mr. Rebalko.

         142.    The malicious acts of Coupe and Perez were later exacerbated by the complicitous

  malicious conduct of the City and CCSPD by contacting the prosecuting authorities and urging the

  prosecution of Mr. Rebalko after they learned that the officers falsified cover-up stories and reports

  had fallen apart. Following the misguided efforts of the City and CCSPD to gain the prosecution

  of Mr. Rebalko, charges were filed against him and protracted prosecution ensued.

         143.    The criminal prosecution against Mr. Rebalko concluded in his favor as eventually

  all charges were dismissed.

         144.    As a proximate result of the malicious and false charges asserted against him by

  both the named and unnamed Defendants joined hereunder, Mr. Rebalko suffered the

  embarrassment and humiliation of having to defend himself in a public record, was forced to retain

  and pay for criminal defense attorney, suffered public disgrace, and endured some twenty-seven

  months of mental stress and anxiety during the process.

         145.    Mr. Rebalko has no other adequate remedy other than this lawsuit to address the

  harm he has suffered (and continue to suffer) as a result of Defendants’ malicious prosecution.

         146.    As a further result of Defendants’ malicious, Mr. Rebalko was required to retain

  counsel for representation in this matter.




                                                   48
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 49 of 54




          WHEREFORE, Plaintiff, Lee Rebalko, respectfully requests the entry of judgment against

  the Defendants for an award of compensatory and punitive damages as permitted under the law,

  any awardable attorneys’ fees, costs, and such other relief the Court deems equitable, just, or

  proper. Mr. Rebalko demands trial by jury on all issues so triable.

                              COUNT VII – DEFENDANTS’ TRESPASS

          Paragraphs 1 through 57 are realleged as if fully set forth herein, and it is further alleged

  that:

          147.    At all material times, Plaintiffs were joint owners of a private road (Godfrey Road)

  located within the City of Parkland with the right to exclude persons from trespassing on their

  private road. At the top of Godfrey Road are two large and prominent signs displaying the road’s

  status as a private road.

          148.    On March 4, 2015, Coupe and Perez entered upon Plaintiffs’ private road and

  property on an unauthorized basis and, while there, engaged in unauthorized, unlawful, and

  dangerous activities all without the Plaintiffs’ permission and initial knowledge.

          149.    This private property intrusion was against Plaintiffs’ best interests and interfered

  with Plaintiffs’ lawful and quiet enjoyment of their property. Eventually this trespass led to

  Plaintiff, Mr. Rebalko’s dispossession from his own property at the hands of said Defendants.

          150.    This trespass was preceded by a number of past trespasses committed by the City

  accompanied by warnings for Defendants to cease their trespassing activities and operations.

          151.    Plaintiffs have no other adequate remedy other than this lawsuit to address the harm

  they have suffered (and continue to suffer) as a result of Defendants’ trespass.

          152.    As a further result of Defendants’ trespass, Plaintiffs were required to retain counsel

  for representation in this matter.



                                                    49
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 50 of 54




          WHEREFORE, Plaintiffs respectfully requests the entry of judgment against the

  Defendants for an award of compensatory and punitive damages as permitted under the law, any

  awardable attorneys’ fees, costs, and such other relief the Court deems equitable, just, or proper.

  Plaintiffs demand trial by jury on all issues so triable.

    COUNT VIII – PLAINTIFFS’ EQUITABLE INDEMNITY CLAIM FOR RECOVEYR
     OF ATTORNEYS’ FEES AND COSTS EXPENDED IN THE CASE OF STATE VS.
            REBALKO, BROWARD COUNTY CASE NO. 15-2647MM10A

          Paragraphs 1 through 57 are realleged as if fully set forth herein, and it is further alleged

  that:

          153.   As a proximate result of the wrongful conduct of all Defendants named herein,

  Plaintiffs were required to retain criminal defense counsel and they expended in excess of

  $10,000.00 in the criminal defense of the criminal charges filed against Mr. Rebalko by the State

  of Florida.

          154.   But for the Defendants’ wrongful conduct, Plaintiffs would not have incurred the

  fees and costs necessitated by this prosecution. But for the expenditure of said fees and costs, Mr.

  Rebalko would not have prevailed in the criminal prosecution against him.

          155.   The fees and costs claimed hereunder were abundantly fair and reasonable.

          156.   Plaintiffs have no other adequate remedy other than this lawsuit to address the harm

  they have suffered (and continue to suffer) as a result of the monies they had to expend defending

  Mr. Rebalko.

          157.   As a further result of the monies Plaintiffs’ had to expend defending Mr. Rebalko

  in the underlying criminal action, Plaintiffs were required to retain counsel for representation in

  this matter.




                                                    50
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 51 of 54




          WHEREFORE, Plaintiffs respectfully request the entry of judgment against the

  Defendants for an award of compensatory damages, any awardable attorneys’ fees, costs, and such

  other relief the Court deems equitable, just, or proper. Plaintiffs demand trial by jury on all issues

  so triable.

   COUNT IX – THE CITY’S AND FLC’S FOR VIOLATION OF SECTION 627.4137 OF
                          THE FLORIDA STATUTES


          Paragraphs 1 through 57 are realleged as if fully set forth herein, and it is further alleged

  that:

          158.   Section 627.4137(1) of the Florida Statutes provides, in pertinent part, as follows:

  “Each insurer which does or may provide liability insurance coverage to pay all or a portion of any

  claim which might be made shall provide, within 30 days of the written request of the claimant …

  (e) A copy of the policy.” Id. (emphasis added). Section 627.4137(1) further provides, in pertinent

  part, as follows: “In addition, the insured … upon written request of the claimant or the claimant’s

  attorney, shall disclose the name and coverage of each known insurer to the claimant … .” Id.

  (emphasis added).

          159.   By letter dated October 25, 2018, to the City, undersigned counsel, on behalf of

  Plaintiffs, served the City with a Section 627.4137 informational request. Although the City had

  a non-discretionary legal responsibility to comply with Section 627.4137(1) (“shall disclose the

  name and coverage of each known insurer to the claimant …”), it never responded to Plaintiffs’

  October 25, 2018, letter. By letter dated November 30, 2018, undersigned counsel followed-up

  with the City regarding the October 25, 2018, letter, even enclosing the October 25, 2018, letter

  for the City’s ease of reference. Again the City failed / refused to respond in continued violation

  of Section 627.4137(1). By email letter dated December 18, 2018, undersigned counsel followed-



                                                   51
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 52 of 54




  up with the City again regarding the Section 627.4137 request. This correspondence was likewise

  not acted upon by the City in continued violation of Section 627.4137(1).

         160.    Ultimately, undersigned counsel received a form initial contact type letter from an

  FLC adjuster that essentially ignored Plaintiffs’ informational requests in favor of inquiring of

  Plaintiffs information pertinent to an irrelevant motor vehicle type case / claim. This left Plaintiffs

  still without both the subject insurance policies or any functionally equivalent documents and

  without any response to their specific policy inquiries.

         161.    Then, by a letter dated January 8, 2019, undersigned counsel pointed out (among

  other things) the statutory deficiencies of the FLC’s December 10, 2018, letter and reiterated the

  Section 627.4137 request.

         162.    The FLC has not responded to this most recent request.

         163.    As of the date of this filing (approximately four months after making the initial

  Section 627.4137 request), the City still has not responded and the FLC has failed to provide the

  statutorily required (and quite important) documentation / information. The City’s non-response

  and the FLC’s haplessly inept response constitute violations of Section 627.4137 of the Florida

  Statutes.4

         164.    Plaintiffs have been harmed (and continue to suffer harm) as a result of the City’s

  and FLC’s violations of Section 627.4137 of the Florida Statutes. For example, the Section

  627.4137 documentation / information could have revealed (and may still reveal) the identities of



  4
    It is presently unclear (due to FLC’s Section 627.4137 violations) what exactly FLC’s duties /
  responsibilities are in relation to insuring the CITY and / or processing / investigating claims
  relating to the CITY. Depending on those duties / responsibilities (which will doubtless be learned
  as litigation and the discovery process unfold), FLC’s conduct (or lack thereof) also potentially
  violates Sections 626.9541(1)(i)3.a and 3.c of the Florida Statutes, actionable under Section
  624.155(1)(a)1 of the Florida Statutes or common law.

                                                    52
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 53 of 54




  other defendants and insurers that certainly could impact and prejudice Plaintiffs’ pleading

  allegations relative to all existing coverages; i.e., Plaintiffs’ overall legal strategies including which

  causes of action to advance (or not advance) and against which parties, et cetera.

          165.    Plaintiffs have no other adequate remedy other than this lawsuit to address harm

  they have suffered (and continue to suffer) as a result of the City’s and the FLC’s violations of

  Section 627.4137 of the Florida Statutes.

          166.    As a further result of the City’s and the FLC’s violations of Section 627.4137 of

  the Florida Statutes, Plaintiffs have been forced to retain legal counsel to represent them in this

  matter and are accordingly entitled to recover their reasonable attorney’s fees and costs pursuant

  to Section 627.428 of the Florida Statutes5 or as otherwise awardable.

          WHEREFORE, Plaintiffs respectfully request the entry of and appropriate order and / or

  judgment to compel both the City and the FLC to comply with Section 627.4137 (as the City may

  have coverage additional to its policy with the FLC), including, but not limited to, Defendants

  immediate production of any and all insurance policies or similar type documentation, allowing

  Plaintiffs leave of court to amend their complaint even upon closure of the pleadings in relation to

  any new information learned from the Section 627.4137 mandatory disclosures, attorneys’ fees

  and costs pursuant to Section 627.428 of the Florida Statutes, as a sanction, and / or as otherwise

  awardable, and such other relief as the Court deems equitable, just, or proper.

          Dated: March 4, 2019




  5
   And / or Section 624.155(4) of the Florida Statutes depending on how facts unfold, see footnote
  4, supra.

                                                     53
Case 0:19-cv-60569-RKA Document 1 Entered on FLSD Docket 03/04/2019 Page 54 of 54




                                        Respectfully submitted,

                                        CALLAGY LAW, P.C.

                                        /s/ Jeffrey L. Greyber, Esq.
                                        Jeffrey L. Greyber, Esq.
                                        Florida Bar No. 41103
                                        Ivan J. Tarasuk, Esq.
                                        Florida Bar No. 15774
                                        1900 N.W. Corporate Blvd., Ste 310W
                                        Boca Raton, Florida 33431
                                        Telephone: (561) 405-7966
                                        Facsimile: (201) 549-8753
                                        jgreyber@callagylaw.com
                                        hcasebolt@callagylaw.com
                                        itarasuk@callagylaw.com
                                        ecelicourt@callagylaw.com




                                       54
